DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 09/16/2022 that prior art Odermatt does not disclose the stiffer fiber is treated to be configured for self-fixation and the retaining elements are at the same portion of the base component with the stiffer fiber. However, the claim does not state what the treatment is that allows the stiffer fiber to be configured for self-fixation. Odermatt does disclose that at least one side (and opposite sides) of the base component can be coated. This coating can increase stiffness. Therefore the fibers which are coated can be the stiffer fibers. The coating can be partial coating so some fibers are not coated, which can be the second fibers. The fibers which have the coating will be stiffer and be on at least one side. The coating can be an adhesive coating, which can be a treatment that allows for self-fixation based on the adhesive properties. Further, with respect to dependent claims 36, 39, Odermatt discloses that in combination, anchoring structures can be used within the fibers. This element can be loops or cuts in the fibers. This can be a part of the fibers that are coated. Therefore, the anchoring structures of claims 36 and 39 can be a part of stiffer fibers on the same side of the base component. The rejection with respect to Odermatt has been maintained below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34, 35, 37, 44, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0148827 to Odermatt.
As to claim 34, Odermatt discloses a porous implant (100, in any of the embodiments of figure 3a-13b, “mesh implant” will be porous based on it being a mesh, paragraph 48, 49) comprising a textile (paragraph 48, 49) formed of first and second fibers (paragraph 70, 73 the composites structure will comprises multiple fibers) of poly-4-hydroxyburyrate or copolymer thereof (paragraph 58, 101, the base component is a textile that is formed from the poly-4-hydroxyburyrate), wherein the first fiber is stiffer than the second fibers (paragraph 77-80, 85, 99, 100, some fibers can be coated or be embedded in a material which will increase stiffness, since the coating may not be applied to the entire base component, those that have the treatment can be the stiffer first fibers, and the ones that do not can be the second fibers), wherein the stiffer fiber is on at least one side of the textile (paragraph 78, 80, the coating can be on at least one side of the textile), and the stiffer fiber is treated to be configured for self-fixation (paragraph 46, 94 the treatment can be the adhesive coating, the coating can make the fibers stiffer as well as allow for self-fixation based on the adhesive properties).
As to claim 35, Odermatt discloses the textile is a mesh, monofilament mesh, multifilament mesh, woven mesh, knitted mesh, braid or mesh comprising a barbed suture (paragraph 48, 49).
As to claim 37, Odermatt discloses the stiffer fiber is on two sides the textile (figure 13c, paragraph 77-80, 99, 100). Paragraph 80 does state the coating can be on one two opposing sides. 
As to claim 44,  Odermatt discloses the implant further comprises one or more of the following: plasticizer, nucleant, dye, medial marker, bioactive agent, therapeutic agent, diagnostic agent, prophylactic agent, contrast agent, radiopaque marker, radioactive substance, hyaluronic acid, or derivative thereof, collagen, hydroxyapatite, or an absorbable polymer comprising one or more of the following monomeric units: glycolic acid, lactic acid, trimethylene carbonate, p-dioxanone, and caprolactone (paragraph 62, 70, 83).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 39 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2014/0148827 to Odermatt.
As to claim 36, Odermatt discloses the stiffer fiber comprises or more of the following: barbs, fleece, microgrips, hooks, anchoring devices, and self- fixation tips (at least the retaining elements in paragraph 46, 94, 106, 112, 114, 116). The fiber is configured for a self-fixation element of a barbs, fleece, microgrips, hooks, anchoring devices, and self- fixation tips. Paragraph 112 does disclose that in combination, the retaining elements can include the structure which can read on barbs, fleece, microgrips, hooks, anchoring devices, and self-fixation tips. Therefore the listed structures can be in combination with the adhesive coating retaining element. This will allow the fibers which are on the side of the device, to be stiffer, comprise the adhesive coating for self-fixation, while also having the anchoring devices to further secure the device in position. For example the thread can be cut to have thread loops, where the loops can be a part of the fiber which has the coating. If it would not be apparent to one of ordinary skill in the art that the elements of paragraph 113 can be used in combination with the coated fibers as state in paragraph 113, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have the stiffer fibers (coated fibers) having the barbs, fleece, micro grips, hooks, anchoring devices, and self-fixation tips, in order to optimally arrange the device of self-fixation.
As to claim 39, with the device of Odermatt and Roeber above, Odermatt discloses the stiffer fiber includes a plurality of tissue engaging barbs (paragraph 102, 106, 111, 112, , 114, 116, figure 12, paragraph 221). If it would not be apparent to one of ordinary skill in the art that the elements of paragraph 113 can be used in combination with the coated fibers as state in paragraph 113, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have the stiffer fibers (coated fibers) having the barbs, fleece, micro grips, hooks, anchoring devices, and self-fixation tips, in order to optimally arrange the device of self-fixation.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2013/0197300 to Koullick.
As to claim 45, Odermatt discloses the device above but is silent about the implant is packaged and sterilized. It is to be noted that the claim is a device claim and cannot positively claim a method step. Therefore the claim is considered a product by process claim. The claim limitations will be examined as the implant can be packaged and sterilized. 
Koullick teaches a similar device (mesh, abstract) where an implant is packaged and sterilized using ethylene oxide, gamma-irradiation or electron beam radiation (paragraph 55) for the purpose of allowing the device to be a part of a clean kit for a given procedure. Since the claim is considered a product by process claim, paragraph 55 discloses the implant is package and sterilized and therefore Koullick will be able to read on the claim limitations since the final product of a packaged and sterilized. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the implant of Odermatt be packaged and sterilized as taught by Koullick in order for allowing the device to be a part of a clean kit for given procedure.
Claims 51, rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2006/0064175 to Pelissier.
As to claim 51, Odermatt discloses the device above but is silent about the ring. 
Pelissier teaches a similar device (hernia repair device, abstract) having a continuous or interrupted ring at an outlying border of the textile (paragraph 13, 27, 40) wherein the continuous or interrupted ring reinforces the outlying border of the textile (paragraph 13, 27, 40) for the purpose of helping to deploy the device and/or hold the device in the delivered configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the ring of Pelissier with the device of Odermatt in order for helping to deploy the device and/or hold the device in the delivered configuration.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0148827 to Odermatt in view of U.S. Patent Publication 2006/0064175 to Pelissier as applied to claim 51 above, and further in view of U.S. Patent Publication 2004/0234576 to Martin.
As to claim 52, Odermatt as modified by Pelissier discloses the device above but is silent about the ring is made from unoriented P4HB fiber extrudate. 
Martin teaches a similar device (material for meshes, abstract) having a unoriented P4HB fiber for the purpose of its strength characteristics (paragraph 27, 29). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the ring made from unoriented P4HB fiber extrudate since it has been be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, in this case, using unoriented P4HB fiber extrudate for strength. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771